DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-16, and 19-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoai (US 2014/0060602 A1).
	Regarding claims 1-3, 6, 8, 9, 11-16, 19, 21 and 22 Aoai discloses an electrically conductive layer comprising:
	a nanocarbon material (carbon nanotube [0024] [0034][0035]);
	at least one kind of onium salt represented by Formula 1 ([0025], see Formula IV), 
	Aoai discloses that R27-R30 each independently can be hydrogen, aliphatic hydrogen carbon group, arakyl group or heterocyclic group, wherein the aliphatic group includes linear alkyls ([0026]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to have any one of or a combination of R27-R30 of Aoai be a hydrogen atom because Aoai discloses it is possible to do so and furthermore the substitution would have been one preferred element for another and one of ordinary skill in the art would reasonably expect the predictable result that the compound would act in a similar manner as the 
	In addition Aoai discloses that X- represents an anion of a strong acid, which will have a low pKa ([0027] [0096]) including those with a pKa lower than -3.7.
	It would have been obvious to one of ordinary skill in the art at the time of the filing to have X- be any of the anions as disclosed by Aoai because Aoai discloses it is possible to do so and furthermore the substitution would have been one preferred element for another and one of ordinary skill in the art would reasonably expect the predictable result that the compound would act in a similar manner as the other compounds taught by Aoai for use in a thermoelectric device.  See MPEP 2143.I.(B).
	Aoai discloses that the semiconductor characteristics of the composition can be adjusted to achieve the characteristics required for the application ([0121]) and that this composition is appropriate for a thermoelectric device ([0023]). Thermoelectric devices have p-type and n-type elements.
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the semiconductor characteristics of Aoai so that it is a p-type semiconductor by adjusting the composition because Aoai discloses it is appropriate to do so based on the application, which include thermoelectric devices.
	Regarding claims 7 and 20, modified Aoai discloses all of the claim limitations as set forth above.
	In addition, Aoai discloses that the carbon nanomaterial comprises mainly single wall carbon nanotubes ([0035]).
In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding claim 10, modified Aoai discloses all of the claim limitations as set forth above.
	In addition, Aoai does disclose that the composition comprises 3 to 50% CNT by mass, 30 to 80% electrically conductive polymer, and onium salt 1 to 50%, however, does not disclose that the density of the film formed using the composition is 0.45gcm-3.
	Aoai discloses that the semiconductor characteristics of the composition can be adjusted to achieve the characteristics required for the application ([0121]) and that this composition is appropriate for a thermoelectric device ([0023]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the composition of the p-type semiconductor by adjusting the relative amount of components to achieve the claimed density because as disclosed by Aoai it will allow for one to achieve the characteristics required for a p-type semiconductor film which is used for a thermoelectric element. 
Claim 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoai (US 2014/0060602 A1) as applied to claims 1-3, 6-16, and 19-22 above and in further view of Nonoguchi (US 2017/0110646 A1).
Regarding claims 4 and 17, modified Aoai discloses all of the claim limitations as set forth above.
Aoai discloses that the anion is a Lewis acid and is a percholate ion ([0096]), but does not disclose that it is a chloride anion.
Nonoguchi discloses that a chlorine or chlorate anion can be used in combination with a cation which has a formula which substantially overlaps that of Formula IV of Aoai and is used as a p-type thermoelectric material (Comparative Example 3, Comparative Example 7 [0118][0126]).
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the perchlorate anion of Aoai with the chlorine anion of Nonoguchi because Nonoguchi discloses that it is a suitable anion for substitution in Formula IV.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Response to Arguments
Applicant argues that the present invention is greatly different from Aoai in the doping mechanism, as can be seen from paragraph [0015] at pages 6-7 of the present specification. Applicant argues the following:
the characteristics are in that CNT is weakly doped through electron transfer from CNT to a cationic portion of the onium salt, and as a consequence, shifting of the Fermi level is suppressed to a slight amount of shifting
in the present invention, the amount of change in Ip is suppressed to a small value (0.04 eV), and the electric conductivity a and the Seebeck coefficient S are well balanced
no cleavage of onium salt when exposed to UV light
the electric conductivity and/or the Seebeck coefficient S are/is low, and a variation of a power factor (PF) is large
Examiner finds that none of the properties related to the p-type semiconductor being used as a thermoelectric element in a thermoelectric device, which are disclosed in para [0015], and are note by Applicant above, that arise from a specific method of doping a specific compound with a specific onium salt are claimed. Therefore, the argument with respect to such properties is incommensurate with the scope of the claim. The claim does not recite any specifics to how the composition is used, with the exception being claim 13. However, claim 13 does not sufficiently narrow because the claim recites compounds which exceed those present in the Examples noted in the arguments, note the range of X (see instant claim 1 and 14). Therefore, Examiner finds that broadly and reasonably Aoai discloses the instant claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/DEVINA PILLAY/           Primary Examiner, Art Unit 1726